TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-15-00475-CR



                                     Darrell Lofton, Appellant

                                                   v.

                                    The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 299TH JUDICIAL DISTRICT
        NO. D-1-DC-14-302031, HONORABLE KAREN SAGE, JUDGE PRESIDING



                  ORDER AND MEMORANDUM OPINION


PER CURIAM

                Appellant filed his notice of appeal on July 29, 2015. On May 26, 2016, we granted

appellant’s third motion for extension of time and ordered appellant’s counsel to file appellant’s brief

by June 6, 2016. The order stated that no further extension of time would be granted and that failure

to comply with the Court’s order would result in the referral of this case to the trial court for a

hearing under Rule 38.8(b) of the Texas Rules of Appellate Procedure.

                To date, appellant’s brief has not been filed and his appointed counsel has not

responded to our order. We therefore abate this appeal and remand the case to the trial court. The

trial court shall conduct a hearing to determine whether appellant wishes to pursue this appeal and,

if so, whether counsel has abandoned the appeal. See Tex. R. App. P. 38.8(b)(2), (3). If necessary,

the trial court shall appoint substitute counsel who will effectively represent appellant in this appeal.
The trial court shall make appropriate written findings and recommendations. See Tex. R. App. P.

38.8(b)(2), (3). Following the hearing, which shall be transcribed, the trial court shall order the

appropriate supplemental clerk’s and reporter’s records—including all findings and orders—to be

prepared and forwarded to this Court no later than August 5, 2016. See Tex. R. App. P. 38.8(b)(3).

               It is so ordered this 6th day of July, 2016.



Before Chief Justice Rose, Justices Goodwin and Bourland

Abated and Remanded

Filed: July 6, 2016

Do Not Publish




                                                  2